Title: To George Washington from Clement Biddle, 15 October 1786
From: Biddle, Clement
To: Washington, George



[Philadelphia] October 15th 1786.

The Box with the Curtains did not arrive till about twelve days ago when I put them into the hands of a Dyer who has finished them but was obliged to rip them as they could not be dyed and pressed without it—they are packed in the same box in which they Came together with 16 yards of the same kind of Stuff as near as I could make it & 3500 Brass nails—the box is Ship’d on board the Sloop Polly Capt. Ellwood for Alexandria and the bill of Loading delivered to Mr Porter to whom it is Consigned there to forward.
I funded your Certificate amount £127.6.11 Pennsylvania Currency having first received 84 50/90 Dollars in Indents which are inclosed & will be usefull to you towards payment of Taxes in your State.
I have also received for 1 years Interest from this

               
                  State to April 1st
                  7.12.9
               
               
                  and for 6 months Do
                  3.16.4
               
                
                  
                  £11. 9.1
               
            
The two last Sums in paper money equal to 1/10 in value less than Specie which is to your Credit and the Certificate remains for

your orders—It will draw Interest here every Six Months and is in your name—But one Vessel has arrived this fall from London & the Blankets Oznabrigs and other articles are by no means plenty or to be purchased here lower than I think you may get them in Virginia—The Advertisement of Lands is in Dunlap & Claypoole’s Paper which I think has the most general Circulation & I furnished a Copy to the members of Assembly where they lay, who was returning hom[e]. Mrs Biddle begs that her best respects may be presented to Mrs Washington. &c. &c.

Clement Biddle

